OPINION OF THE COURT
MATTOX S. HAIR, Circuit Judge.

ORDER GRANTING PETITION TO RECOVER FUNDS

All affected parties having been heard upon the petition of Mark E. Kuntz to recover the sum of $116,102.50 which escheated to the State of Florida pursuant to an order of the Circuit Court dated October 27, 1975, and the Court finding that Mark E. Kuntz is the only intestate heir of decedent, Pierre Dmitry Pierre, and that Kuntz’s right to the estate vested on June 27, 1974 at the time of decedent’s death, Coral Gables First National Bank v Hart, 20 So. 647, 649 (Fla. 1945), In re Mooney’s Estate, 395 So.2d 608, 609 (Fla. 5th DCA 1981), and the Court further finding that Kuntz s rights are governed by Section 731.33(4), Florida Statutes (1973), as it existed on June 27, 1974, In re Ruff’s Estate, 32 So.2d 840, 843 (Fla. 1947), and that Kuntz is entitled to inherit the estate, and that his petition was filed ithin the twenty (20) years limitation period provided for in Section 731.33(4), Florida Statutes, thereby constituting a valid claim to the escheated funds, it is
ORDERED AND ADJUDGED as follows:
*1891. The Petition to Recover Funds is granted, and Petitioner, Mark E. Kuntz, is entitled to receive the sum of $116,102.50, which escheated to the State of Florida by Circuit Court Order dated October 27, 1975.
2. The appropriate official of the State of Florida is hereby directed to pay to Petitioner, Mark E. Kuntz, the sum of $116,102.50, without interest.
DONE AND ORDERED in Chambers at Jacksonville, Duval County, Florida, this 13th day of April, 1989.